Third District Court of Appeal
                               State of Florida

                       Opinion filed November 3, 2021.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                             No. 3D20-1332
                       Lower Tribunal No. F15-8755
                          ________________


                           Sir Michael A. Maps,
                                 Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Christina
Marie DiRaimondo, Judge.

     Sir Michael A. Maps, in proper person.

      Ashley Moody, Attorney General, and Ivy R. Ginsberg, Assistant
Attorney General, for appellee.


Before SCALES, LOBREE and BOKOR, JJ.

     PER CURIAM.

     Affirmed.